Amended judgment reversed upon the law and the facts and a new trial granted, costs to abide the event. The determination of the issue of fact as to whether or not the title company made the agreement asserted against it by defendants Ardsley Lumber Co., Inc., and James McCartney is against the weight of the evidence. Findings of fact and conclusions of law inconsistent herewith are reversed. Lazansky, P. J., Young, Carswell and Davis, JJ., concur; Kapper, J., dissents and votes to affirm. Settle order on notice.